Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/7/2020.  

Drawings
Previous drawing objections withdrawn.

Claim Rejections - 35 USC § 112
	Previous 112 rejections withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13-14, 17-20 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Han (US 20160054758 A1, hereinafter Han)
13.  Han teaches an electronic device, comprising: 
a housing (300) including a rear case (portion of 300 close to 500) and a side wall (small side of 300) extending from the rear case; 
a roller (200) mounted in the housing while being positioned adjacent to a portion of the side wall (fig 2); 
a support sheet (400 including either of 410, 420 or both) mounted on the roller and selectively wound around the roller as the roller rotates (figs 1, 2); and 
a flexible display (100) including a first area (portion nearby 500) exposed to an outside of the housing and a second area (portion nearby 200) extending from the first area, the second area of the flexible display guided by the roller to be at least partially inserted or received inside the housing or exposed to the outside of the housing (figs 1, 2), 
wherein the support sheet is configured to be gradually wound around the roller as the second area is gradually received inside the housing (fig 2), 
wherein when the second area is exposed to the outside of the housing (when opened), the support sheet is positioned between the rear case and the second area (when opened and bent as in the position of fig 10c for example), and
wherein a portion of the second area is configured to be deformed into a curved shape in a position corresponding to the roller (fig 4) and a remaining portion of the second area is 

    PNG
    media_image1.png
    875
    573
    media_image1.png
    Greyscale


14. Han teaches the electronic device of claim 13, wherein when the second area is received inside the housing (when closing), at least two different portions (410, 420) of the support sheet are disposed to overlap between an edge of the rear case and a rotation axis of the roller (since the support sheet is between the rear case and the roller in the closing position).



18. Han teaches the electronic device of claim 13, further comprising a slide plate (500) slidably coupled to the housing, wherein the first area is mounted on the slide plate (fig 1).

19. Han teaches the electronic device of claim 18, wherein: the support sheet includes a first end fixed to the roller (fig 1) and a second end fixed to the slide plate (fig 1), and at least a portion of the support sheet is positioned to face the second area or is wound around the roller (fig 2).

20. Han teaches the electronic device of claim 13, further comprising: at least one elastic member (other of 410 or 420) mounted on at least one of an end of the flexible display (fig 1) and an inner surface of an edge of the rear case (fig 5), wherein when at least the second area is exposed to the outside of the housing (when opening), the elastic member is positioned between the inner surface of the edge of the rear case and a surface of the flexible display (when opened and bent as in the position of fig 10c for example).


Claim Rejections - 35 USC § 103



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Cha (US 20200249722 A1, hereinafter Cha)

1.  Han teaches an electronic device, comprising: 

a second structure (300) coupled to and including a second plate (top plate of 300) facing away from the first surface (the inner part of the top of 300 faces downwards, which is away from 500); 
a roller (200) mounted on an area of the second structure; and
a flexible display (100) including a first area (portion close to 500) mounted on the first surface (inner surface of 500) of the first structure and a second area (portion close to 200 and 300) extending from the first area, the second area of the flexible display is guided at least partially by the roller to be inserted or received from a side of the second structure to an inside of the second structure or exposed to an outside of the second structure as the first structure is slid (fig 2), 

wherein a portion of the second area is configured to be deformed into a curved shape in a position corresponding to the roller (fig 4) and a remaining portion of the second area is configured to be deformed into a flat shape (flat portion of 100 in the bottom part of fig 4), and be disposed adjacent and parallel to the second plate in a position inserted or received in the second structure (figs 3, 4 shows that 100 is parallel to the top plate of 300)


wherein the first gap is smaller than the second gap (fig 4 shows that 100 is wrapped around 220 in the closed position, in the open position 100 would be partially unwrapped, making less layers of 100, which would make the claimed second gap larger since it increases the distance).

    PNG
    media_image2.png
    682
    490
    media_image2.png
    Greyscale
 
However, Han fails to teach the second structure surrounding at least a portion of the first structure; and sliding of the first structure in a direction parallel with the first surface or the second surface of the first structure.
Cha teaches an electronic device, comprising:  a first structure (220, fig 3a) including a first plate providing a first surface (top of 220 figs 3b, 3c) and a second surface (bottom of 220 figs 3b, 3c) facing away from the first surface; 
a second structure (210 including 250) coupled to surround at least a portion of the first structure and configured to guide a sliding (fig 3b vs fig 3c) of the first structure in a direction parallel with the first surface or the second surface of the first structure (fig 3b vs fig 3c); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Cha into the device of Han. The ordinary artisan would have been motivated to modify Han in the above manner for the purpose of having a longer display with the ability to rotate as well as slide outward (Cha figs 2b, 2c, 3a-3c)


    PNG
    media_image3.png
    674
    489
    media_image3.png
    Greyscale


2. Han and Cha teach the electronic device of claim 1, wherein Han further comprising:
a support sheet (400 including either of 410, 420 or both) mounted on the roller and selectively wound around the roller as the roller rotates; and 
a mounting recess (230a, fig 4) formed in a surface of the roller, 
wherein a portion of the support sheet is fixed to the mounting recess (fig 4), and
wherein the support sheet is wound around the roller when the second area is received inside the second structure (fig 2), and is unwound and disposed inside the second area (400 is disposed inside the second area at all times, see fig 1) when the second area is exposed to the outside of the second structure (fig 1).

3. Han and Cha teach the electronic device of claim 2, wherein Han further comprising a mounting hole (230a, fig 4) formed from a surface of the roller to an inside of the roller, wherein an end of the support sheet is mounted inside the mounting hole (fig 4).

4. Han and Cha teach the electronic device of claim 2, wherein Han further comprising: 
a plurality of support sheets (410, 420, fig 1) are arranged along a direction of a rotation axis of the roller, and 
each of the plurality of support sheets extends in a direction perpendicular to the rotation axis (fig 1).

5. Han and Cha teach the electronic device of claim 1, wherein Han further comprising: 
the second area is inserted into the inside of the second structure through a gap between the roller and the second plate (gap between 220 and 300, figs 1, 4).

    PNG
    media_image4.png
    698
    478
    media_image4.png
    Greyscale


7. Han and Cha teach the electronic device of claim 1, Han further comprising: the second structure further includes:
a first side wall (left wall of 300) perpendicular to the second plate (fig 1), 
a second side wall (front wall, see annotated fig 1) perpendicular to the second plate and the first side wall, and 
a third side wall (back wall, see annotated fig 1) perpendicular to the second plate and the first side wall and parallel to the second side wall (fig 1), 



    PNG
    media_image5.png
    351
    825
    media_image5.png
    Greyscale


8. Han and Cha teach the electronic device of claim 7, Han further comprising the flexible display is inserted into the inside of the second structure through a gap between an inner surface of the edge of the second plate and the roller (fig 4).

9. Han and Cha teach the electronic device of claim 7, Han further comprising: an elastic member (other of 410 or 420) mounted on an end of the flexible display and configured to move inside the second structure as the first structure slides (figs 1, 2), 

However Han fails to specifically teach that the elastic member slidingly contacts the second plate as the second area gradually moves to a position where the second area is exposed to the outside of the second structure (while opening).

Cha teaches that an elastic member (244, fig 8c, fig 9a which is a part of 241 which is a part of 240) slidingly contacts the second plate ([0153] recites ‘The hinge segments 241 can be sequentially arranged along an edge of the flexible display device 200’, figs 4-6, fig 12a) as the second area gradually moves to a position where the second area is exposed to the outside of the second structure (while opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Cha into the device of Han. The ordinary artisan would have been motivated to modify Han in the above manner for the purpose of having a longer display with the ability to rotate as well as slide outward (Cha figs 2b, 2c, 3a-3c).


10. Han and Cha teach the electronic device of claim 2, Cha further comprising: a multi-joint hinge structure (351, 351a, 351b, fig 17) including a plurality of rods (351a) supporting the second area and connected to the first structure and configured to move over the second structure as the first structure slides (fig 17a vs fig 17b, wherein as the first structure slides, a 

11. Han and Cha teach the electronic device of claim 10, wherein Han further comprising: the support sheet has a first end fixed to the roller (fig 1) and a second end fixed to the first structure (fig 1), and at least a portion of the support sheet is positioned to face the multi-joint hinge structure or wound around the roller (figs 1, 2).

12. Han and Cha teach the electronic device of claim 10, wherein: the rods are arranged along a direction perpendicular to a rotation axis (Cha figs 17a, 17b), in parallel to the rotation axis (Cha figs 17a, 17b), and when the second area is exposed to the outside of the second structure (when opened), the support sheet is positioned between the second structure and the multi-joint hinge structure (since Han fig 1 shows 410, 420 between the roller and the case 300).








Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20160054758 A1, hereinafter Han) in view of Cha (US 20200253069 A1, hereinafter Cha ‘069)
15. Han teaches the electronic device of claim 13, but fails to teach: a multi-joint hinge structure including a plurality of rods supporting the second area and, as the roller rotates, the multi-joint hinge structure is guided by the roller and inserted or received inside the housing or extracted to the outside of the housing, wherein the multi-joint hinge structure is at least partially deformed to a curved shape in a position corresponding to the roller.
Cha ‘069 teaches a multi-joint hinge structure (fig 10) including a plurality of rods (235c) supporting the second area and, as the roller rotates, the multi-joint hinge structure is guided by the roller (figs 3b, 3c, fig 10) and inserted or received inside the housing or extracted to the outside of the housing (fig 10 shows both states), wherein the multi-joint hinge structure is at least partially deformed to a curved shape in a position corresponding to the roller (fig 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Cha into the device of Han. The ordinary artisan would have been motivated to modify Han in the above manner for the purpose of having a longer display with the ability to rotate as well as slide outward (Cha figs 2b, 2c, 3a-3c)

16. Han and Cha ‘069 teach the electronic device of claim 15, wherein when the second area is exposed to the outside of the housing (when opening), the support sheet is disposed between the rear case and the multi-joint hinge structure (since Han fig 1 shows 410, 420 between the roller and the case 300).

Response to Arguments
Applicant's arguments filed 9/15/2021 have been fully considered but they are not found persuasive. Applicant argues in response to claim 13:
‘The Office Action has not shown that Han teaches that a support sheet is gradually wound/unwound around the roller according to received or exposed state and a shape of a flexible display (a portion of the second area / a remaining portion of the second area) according to received or exposed state. The Office Action has not shown that Han teaches, expressly or inherently, or suggests “wherein the support sheet is configured to be gradually wound around the roller as the second area is gradually received inside the housing” as recited in Claim 13.’

However fig 4 clearly shows that as 100 winds around a portion of 200 as 100 is wound into 200. As applicants admit at the bottom of page 15, 410 and 420 do wind into 200 as 100 also winds into 200. Claim 13 does not require for the support sheet to gradually wind around the roller independently of the movement of the display.


Applicants arguments in response to claim 1 are made moot by the new rejections as shown above since the element relied upon for teaching the second plate has changed so that now the portion of 100 shown in fig 4 is parallel to the second plate.

In regards to Applicants arguments in response to claim 2:

The combination of fig 1 along with annotated fig 4 below shows that as the device is closed, 400 winds around 200 and while the device is opened, part of 400 is open and flat as is element 100, see fig 3. The rejection above explains that 400 is disposed inside the second area at all times, see fig 1.

    PNG
    media_image1.png
    875
    573
    media_image1.png
    Greyscale



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841